Citation Nr: 0402509	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-05 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which found that new and material evidence 
had not been received.

The record reflects that the veteran requested a personal 
hearing before personnel at the RO in conjunction with this 
case, and that such a hearing was scheduled for April 2003.  
However, the veteran failed to appear for this hearing.  
Accordingly, his personal hearing request is deemed 
withdrawn.


FINDINGS OF FACT

1.  All development and notification necessary for an 
equitable disposition of the instant case has been completed.

2.  Service connection was previously denied for 
schizophrenia by an October 1989 rating decision.  The 
veteran was informed of this decision, including his right to 
appeal, and he did not appeal.

3.  The evidence received to reopen the veteran's claim of 
service connection for schizophrenia either does not bear 
directly and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1989 rating decision denying service 
connection for schizophrenia is final.  38 U.S.C.A. § 4005 
(1988) (38 U.S.C.A. § 7105 (West 2002)); 38 C.F.R. § 19.192 
(1989) (38 C.F.R. § 20.1103 (2003)).

2.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
schizophrenia, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Here, the RO advised the veteran of the evidence necessary to 
substantiate this claim by various documents such as 
correspondence dated in December 2000, May 2001, and October 
2001, as well as the January 2002 rating decision, the March 
2003 Statement of the Case (SOC), correspondence dated in 
April 2003, and the June 2003 Supplemental Statement of the 
Case (SSOC).  In essence, these documents informed the 
veteran of what he must show to prevail in his claim, 
requested that the veteran identify any pertinent evidence, 
indicated that VA would obtain any such evidence he 
identified, and summarized the RO's efforts to obtain the 
evidence he identified.  Moreover, the October 2001 
correspondence specifically referred to the VCAA, that new 
and material evidence was necessary to reopen the underlying 
service connection claim, and described what evidence would 
satisfy this requirement.  The Board also notes that the 
December 2000 and May 2001 correspondence both emphasized 
that it was the veteran's responsibility to furnish evidence 
to support his claim.  Accordingly, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board is cognizant of the Court's recent holding in 
Pelegrini v. Principi , No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), that VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Here, 
the December 2000, May 2001, and October 2001 correspondence 
were all sent to the veteran prior to the initial unfavorable 
determination by the January 2002 rating decision.  Moreover, 
as detailed above, this correspondence contained all of the 
pertinent details emphasized by the Court in both Quartuccio, 
supra, and Pelegrini, supra.  The Board further notes that 
the RO kept the veteran apprised of the developments of his 
claim, that new and material evidence was required, and that 
VA had a duty to assist him in the development of his claim.  
As such, he has not been prejudiced by any deficiency in the 
notification he received prior to the initial determination 
of the case by the January 2002 rating decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  Further, as stated above, the veteran failed to 
appear for his personal hearing scheduled in April 2003.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to 
assist is not a "one-way street."  If the veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.).  Moreover, under the law, 
an examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see 
also 66 Fed. Reg. at 45,628.  In addition, by an August 2003 
statement, the veteran's representative certified that he 
rested the appeal on the answer to the SOC and the hearing on 
appeal (if conducted) and that he had no further argument.  
Thus, the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was previously denied for 
schizophrenia by an October 1989 rating decision.  The 
veteran was informed of this decision, including his right to 
appeal, and he did not appeal.

The evidence of record at the time of the last prior denial 
included the veteran's own statements, his service medical 
records, records documenting that the character of his 
discharge was upgraded to general/under honorable conditions 
in June 1977, and post-service medical records which cover a 
period from 1984 to 1989.

In his statements, the veteran essentially contended that his 
psychiatric problems were due to active service.  He asserted 
that a private clinician had disclosed to him that there 
might by many reasons for his illness, and that it might be 
from when he was in the military and took drugs as a chemical 
imbalance.

The veteran's service medical records contain no findings 
indicative of an acquired psychiatric disorder, to include 
schizophrenia.  In fact, his psychiatric condition was 
clinically evaluated as normal on his February 1965 
enlistment examination, a March 1965 service examination, and 
his December 1967 discharge examination.

The veteran's post-service medical records reflect treatment 
on various occasions for schizophrenia.  For example, a 
December 1984 to November 1985 report of VA hospitalization 
diagnosed schizophrenia, paranoid type, in acute 
exacerbation; and antisocial personality disorder.  In 
addition, it was noted that the veteran had been treated for 
paranoia, and was readmitted on a holding order initiated by 
his brother because of apparent relapse of psychotic 
condition.  Further, it was noted that he seemed to be 
suffering from a fixed delusional system involving his family 
members.  Past history also showed that he abused alcohol, 
marijuana, LSD, and mescaline.

Subsequent private medical records dated in April 1986 note, 
in part, that the veteran had previous ISU admissions in 1983 
and 1984 with diagnosis of paranoid schizophrenia on both 
occasions, and on both occasions he was transferred after a 
brief stay in a VA hospital.  The private medical records 
also note that he had a 2-year history of delusions around 
having been hypnotized in 1979 or 1980 after a sodium 
pentathol injection, that a psychologist and some military 
personnel were involved, but that most would deny it.  

At a September 1986 VA psychiatric examination, the veteran 
reported, in part, that his symptoms began 4 years earlier.  
Diagnosis following examination of the veteran was 
schizophrenia, paranoid type.

A thorough review of these post-service medical records shows 
no competent medical opinion that relates the etiology of the 
veteran's schizophrenia to his active service.

In the October 1989 rating decision, the RO found that 
schizophrenia was not shown during service, or to a 
compensable extent within one year afterwards.  Accordingly, 
service connection was denied for schizophrenia.

The evidence added to the record since the time of the 
October 1989 rating decision includes additional statements 
from the veteran, additional service records concerning the 
circumstances of his original unfavorable discharge, as well 
as additional post-service medical records, including records 
from the Social Security Administration (SSA), which cover a 
period through 2003.  

In his additional statements, the veteran asserted that he 
developed schizophrenia during his military service.  He 
stated in a November 2002 statement that he had been informed 
he could be compensated for his schizophrenia during his VA 
psychiatric hospitalization in the mid-1980s.  In his 
Substantive Appeal, he reported that he became sick with 
schizophrenia after blowing up villages for 3 days as part of 
Operation Blue Marlin.  Further, in a May 2003 statement, he 
stated that he first developed schizophrenia while in the 
Reserve, and had had severe bouts of the disability since he 
went in the service.  He also asserted that while in Vietnam, 
he believed he was self-medicating with alcohol and illegal 
drugs to keep from getting sick mentally.  Moreover, he 
reported that he had been receiving Social Security 
disability since 1984 for paranoid schizophrenia.

The additional service records include an interview report 
dated in September 1967, which reflects that the veteran was 
questioned about using narcotics, marijuana, and dangerous 
drugs.  He reported that he was introduced to dangerous drugs 
in December 1965, at which time he consumed 4 to 5 Benzedrine 
tablets in bars, that he also tried "yellow jackets" at 
that time, but did not like them, and that he also started 
smoking marijuana.  Further, he reported that he was 
introduced to LSD in October 1966, and subsequently took LSD 
on approximately 32 occasions until January 1967.  However, 
he subsequently denied ever using LSD, and reported that he 
made up the story so he could get out of the military.

The additional post-service medical records continue to show 
treatment for schizophrenia, beginning in the mid-1980s.  
Moreover, the records from the SSA includes a September 1986 
Disability Determination and Transmittal sheet which confirms 
that the veteran was found to be entitled to Social Security 
disability benefits due to a primary diagnosis of 
schizophrenia.  This document also states that the disability 
began in September 1983.  However, these additional records 
contain no competent medical opinion that relates the 
etiology of his schizophrenia to active service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be rebuttably presumed for certain 
chronic diseases, including a malignant tumor, cardiovascular 
disease, peptic ulcer disease, or a psychosis, if such are 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for schizophrenia.

As detailed above, the veteran's claim of service connection 
for schizophrenia was previously denied in October 1989 
because there was no competent medical evidence that the 
disability developed either during active service, or within 
the first post-service year.  In fact, the evidence of record 
showed that the veteran's schizophrenia developed many years 
after service in the mid-1980s.  

Here, the additional evidence is "new" to the extent it was 
not previously of record.  Nevertheless, the evidence is 
cumulative and redundant of that which was on file at the 
time of the October 1989 rating decision.  The contentions 
advanced by the veteran in his additional statements 
essentially duplicate the contentions he advanced at the time 
of the prior denial in that he contends his schizophrenia 
developed during his active service.  His statements provide 
no additional, pertinent details, which contribute to a 
"more complete picture" of the circumstances surrounding 
the origin of his schizophrenia.  See Hodge, supra.

The additional medical evidence continues to show treatment 
for schizophrenia and that this disability developed in the 
mid-1980s, many years after service.  Nevertheless, the 
additional records contain no competent medical finding 
relating the etiology of this disability to active service.  
Such medical evidence was of record at the time of the last 
prior denial in October 1989.  Thus, this evidence is 
cumulative and redundant.

The Board notes that the additional service records do 
contain more specific details regarding the circumstances of 
the veteran's original unfavorable discharge, particularly 
his illicit drug use during active service.  However, these 
records provide no additional details regarding the 
circumstances surrounding the origin of his schizophrenia; 
i.e., these records do not bear directly and substantially 
upon whether the current disability developed either during 
service or within the first post-service year.  Further, the 
evidence of record at the time of the last prior denial in 
October 1989 included references to the veteran's history of 
drug use, and, to that extent, the additional service records 
are cumulative and redundant of the evidence that was 
previously of record.

In light of the foregoing, the Board finds that the 
additional evidence is cumulative and redundant of the 
evidence that was of record at the time of the last prior 
denial, and it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, new and material evidence has not been presented 
pursuant to 38 C.F.R. § 3.156(a).

There being no additional evidence received in support of the 
veteran's application to reopen, the Board finds that the 
appeal must be denied.  Inasmuch as new and material evidence 
has not been received, the Board does not have jurisdiction 
to consider the merits of the underlying service connection 
claim or to order additional development.  See Barnett v. 
Brown, 83 F.3d. 1380 (Fed. Cir. 1996).


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for 
schizophrenia, the benefit sought on appeal is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



